      Case 2:21-cv-01955-JMV-MF Document 1 Filed 02/05/21 Page 1 of 3 PageID: 1


Fishman McIntyre
        Berkeley Levine Samansky P.C.
STANLEY P. FISHMAN*                      120 EAGLE ROCK AVENUE                         NEW YORK OFFICE
CHRISTOPHER E. McINTYRE > +                                                           521 Fifth Avenue, 17th Fl.
LAWRENCE M. BERKELEY+                   EAST HANOVER, NJ 07936                        New York, NY 10175
MITCHELL B. LEVINE*                        Telephone (973) 560-9000                      Tel (212) 461-7190
SCOTT D. SAMANSKY**                                                                     Fax (845) 369-0673
CASSANDRA A. WILLOCK*
                                              Fax (973) 560-0060
SCOTT A. GROSSMAN <                                                                    > NJ BAR
PHILIP H. ZIEGLER*                                                                     < NY BAR
ANDREW L. STERN >                                                                       NJ, NY & CT BARS
PETER J. MURANO, III*                                                                  **NJ & DC BARS
KEVIN J. DONNELLY *                                                                    * NJ & NY BARS
                                                                                       ^ NJ & PA BARS
DONALD M. GARSON > Of Counsel                                                  + Certified by the Supreme Court
                                                                                 of NJ as a Civil Trial Attorney
ANN MARIE F. KANE*
MARK N. KEDDIS*                                                                      www.fishmanmcintyre.com
JASON J. MASTRANGELO^



February 5, 2021

Via Electronic Filing
Clerk, United States District Court
Martin Luther King Building & U.S. Courthouse
50 Walnut Street
Newark, New Jersey 07102

        Re:     Silberman, Morris v. Costco Wholesale Corporation
                Docket No.: BER-L-402-21
                Our File No.: COST-128

Dear Sir/Madam:

        Enclosed please find Petition for Removal on behalf of defendant, Costco Wholesale Corporation.
Please file same. By copy of this letter, we are advising our adversary of this Petition.

        Thank you for your courtesy in this regard.

                                      Respectfully submitted,



                                      LAWRENCE M. BERKELEY
                                      A Member of the Firm
                                      Larry@fishmanmcintyre.com

LMB/yo
Enclosure.

cc:     Clerk, Superior Court of New Jersey, Bergen County (via electronic filing)
        Jared R. Cooper, Esq. (via regular email and regular mail)
      Case 2:21-cv-01955-JMV-MF Document 1 Filed 02/05/21 Page 2 of 3 PageID: 2



FISHMAN MCINTYRE BERKELEY
LEVINE SAMANSKY, P.C.
Lawrence M. Berkeley – 7706
120 Eagle Rock Avenue
East Hanover, New Jersey 07936
Tel: (973) 560-9000
Fax: (973) 560-0060
Email: Larry@fishmanmcintyre.com
Attorneys for Defendant, Costco Wholesale Corporation
Our File No. COST-128

                                   UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEW JERSEY

MORRIS SILBERMAN
                                                    CIVIL ACTION NO.
       Plaintiff

vs.

COSTCO WHOLESALE
CORPORATION

       Defendant

                                        PETITION FOR REMOVAL

       Petitioner, Costco Wholesale Corporation, by its attorneys, Fishman McIntyre Berkeley Levine

Samansky, P.C., respectfully petitions the United States District Court for the District of New Jersey as

follows:

       1.       This case was commenced on January 19, 2021 in the Superior Court of New Jersey, Law

Division, Bergen County. Suit is identified in the Superior Court as Morris Silberman v. Costco Wholesale

Corporation, Docket No. BER-L-402-21. See Exhibit A.

       2.      Costco Wholesale Corporation first received a copy of the Complaint on or about January 19,

2021 when Plaintiff served it upon the Costco Wholesale Corporation warehouse where the incident allegedly

took place. See Exhibit B.

       3.      The filing of this Petition for Removal is timely because it is filed within thirty days of the date

Costco Wholesale Corporation first received notice of the lawsuit.

       4.      Plaintiff’s Complaint in the Superior Court of New Jersey, Law Division, Bergen County,
     Case 2:21-cv-01955-JMV-MF Document 1 Filed 02/05/21 Page 3 of 3 PageID: 3


asserts damages of a non-specified amount. Plaintiff, Morris Silberman, allegedly sustained injuries at the

Costco Wholesale Corporation warehouse as a result of an item falling on him. As such, defendant, Costco

Wholesale Corporation, believes the amount in controversy exceeds $75,000, exclusive of interest and costs.

       5.      Costco Wholesale Corporation is informed and believes that Plaintiff, Morris Silberman, is an

individual citizen of the State of New Jersey. Defendant/petitioner, Costco Wholesale Corporation, is a

Washington corporation and its principal place of business is 999 Lake Drive, Issaquah, Washington 98027.

       6.      Accordingly, this action is removable to this Court pursuant to 28 U.S.C. § 1441.

       WHEREFORE, Petitioner, Costco Wholesale Corporation, defendant in the action described herein,

which is currently pending in the Superior Court of the State of New Jersey, Law Division, Bergen County,

Docket No. BER-L-402-21, prays that this action be removed therefrom to this Court.


                                               Defendant, Costco Wholesale Corporation

Dated: February 5, 2021

                                               BY: _________________________________________
                                                 LAWRENCE M. BERKELEY
                                                  (LMB-7706)




       I certify that a true copy of the Complaint filed in the Superior Court of the State of New Jersey,

County of Bergen, along with a copy of the Summons issued to this defendant, is annexed hereto as Exhibit A,

and also that the proof of service for that Complaint is annexed hereto as Exhibit B.



Dated: February 5, 2021

                                               BY:
                                                 LAWRENCE M. BERKELEY, ESQ.
                                                  (LMB-7706)
